                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA,               )
                                        )               Case No. 7:19cv645
        Plaintiff,                      )
                                        )
            v.                          )
                                        )
AIMEE E. REESE,                         )
4459 North Fork Rd..,                   )
Elliston, Virginia 24087;              )
                                        )
RANDALL J. REESE,                      )
4459 North Fork Rd.,                   )
Elliston, Virginia 24087;              )
                                        )
VIRGINIA DEPARTMENT OF TAXATION, )
1957 Westmoreland Street,              )
Richmond, VA 23230; and                )
                                        )
MEDKEY INCORPORATED,                    )
1502 Williamson Rd. NE, #350,          )
Roanoke, VA 24011;                      )
                                        )
        Defendants.                     )
                                        )
_______________________________________)

                                          COMPLAINT
       The plaintiff, the United States of America, at the request of the Chief Counsel of the

Internal Revenue Service, a delegate of the Secretary of the Treasury, and at the direction of the

Attorney General of the United States, has commenced this civil action to collect the trust fund

recovery penalty assessments made against defendant Aimee E. Reese; to enforce the tax liens of

the United States against a real property, which is commonly described as 2890 Lindsey Drive,

Elliston, Virginia (the “Subject Real Property”); and to obtain a judicial sale of the Subject Real

Property with the proceeds from such sale being distributed according to the relative priorities of

the parties’ claims.




   Case 7:19-cv-00645-EKD Document 1 Filed 09/24/19 Page 1 of 7 Pageid#: 1
                                 JURISDICTION & VENUE
     1.      Jurisdiction over this action is conferred upon this Court by 28 U.S.C. §§ 1340

 and 1345, as well as 26 U.S.C. §§ 7402 and 7403.

     2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1396.


                                           PARTIES
     3.      The plaintiff is the United States of America.

     4.      Aimee E. Reese is a defendant who resides in Montgomery County, Virginia,

 which is within this judicial district.

     5.      Randall J. Reese is joined as a defendant because he has or may claim an interest

 in the Subject Real Property.

     6.      The Virginia Department of Taxation is joined as a defendant because it has or

 may claim an interest in the Subject Real Property.

     7.      Medkey Incorporated is joined as a defendant because it has or may claim an

 interest in the Subject Real Property.

COUNT I - REDUCE TRUST FUND RECOVERY PENALTIES ASSESSED AGAINST
              DEFENDANT AIMEE E. REESE TO JUDGMENT

     8.      Aimee E. Reese was the bookkeeper and office manager of Superior Construction

 Inc. (“Superior”) during at least from the second quarter of 2001 until the fourth quarter of

 2003 (the “relevant period”). During the relevant period, Ms. Reese was a person who was

 responsible for collecting, truthfully accounting for, and paying over to the Internal Revenue




                                 2
Case 7:19-cv-00645-EKD Document 1 Filed 09/24/19 Page 2 of 7 Pageid#: 2
Service the federal income, Medicare and social security taxes (employment taxes) withheld

from the wages of the employees of Superior.

    9.       Ms. Reese was aware that Superior owed the United States employment taxes

during the relevant period because she signed the federal employment (Form 941) tax returns

for Superior that showed the company owed the United States employment taxes withheld

from the wages of employees and did not pay the taxes owed at the time the returns were

filed.

    10.      Ms. Reese had the authority to pay the employment taxes owed to the United

States because she had signature authority over the bank accounts of Superior.

    11.      Ms. Reese willfully caused Superior not to pay its employment tax liability. Ms.

Reese had financial authority over Superior and determined which creditors the company

would pay. Ms. Reese signed checks during and after the relevant period paying other

creditors and not the United States.

    12.      A delegate of the Secretary of the Treasury of the United States assessed against

Ms. Reese pursuant to 26 U.S.C. § 6672 the trust fund recovery penalties for the taxable

periods described below on June 26, 2008. The assessments represent the federal income,

Medicare and social security taxes that were withheld from the wages of the employees of

Superior for the taxable periods described below but not paid over to the United States.

                                                                  Unpaid Balance
          Tax Period                             Amount of
                          Assessment Date                          as of Sept. 2,
           Ending                                Assessments
                                                                       2019
           6/30/2001          6/26/2008           $17,889.50        $27,238.87
           9/30/2001          6/26/2008           $15,712.61        $24,138.14
          12/31/2001          6/26/2008           $16,505.67        $24,627.14
           3/31/2002          6/26/2008           $16,049.61        $24,655.90


                                 3
Case 7:19-cv-00645-EKD Document 1 Filed 09/24/19 Page 3 of 7 Pageid#: 3
                                                                     Unpaid Balance
         Tax Period                               Amount of
                          Assessment Date                             as of Sept. 2,
          Ending                                  Assessments
                                                                          2019
          6/30/2002           6/26/2008            $16,860.06          $25,900.87
          9/30/2002           6/26/2008            $19,451.00          $29,881.18
         12/31/2002           6/26/2008            $14,997.55          $23,039.65
          3/31/2003           6/26/2008            $13,761.73          $21,141.16
          6/30/2003           6/26/2008            $17,604.18          $27,044.07
          9/30/2003           6/26/2008            $16,901.30          $25,964.26
         12/31/2003           6/26/2008            $13,225.60          $20,317.53
                                                    TOTAL             $273,948.77
   13.      Notices that Aimee E. Reese would be subject to assessment of the trust fund tax

penalties were sent in accordance with 26 U.S.C. § 6672(b) prior to any demand for payment.

   14.      Notices and demands for payment of the assessments for the trust fund recovery

penalties described in paragraph 12 were made on Aimee E. Reese.

   15.      Aimee E. Reese has failed to pay the United States the full amount owed as a

result of the tax assessments described in paragraph 12.

   16.      By reason of the tax assessments described in paragraph 12, Aimee E. Reese is

indebted to the United States for trust fund recovery penalties and statutory additions to the

penalties in the total amount of $273,948.77 as of September 2, 2019, plus statutory additions

and interest that will continue to accrue after that date according to law.

           COUNT II - FORECLOSURE OF THE FEDERAL TAX LIENS

   17.      The United States incorporates by reference the allegations set forth in paragraphs

1 through 16, above.

   18.      By reason of the assessments made against defendant Aimee Reese for unpaid

trust fund recovery penalties described in paragraph 12, Federal tax liens arose on the date of




                                 4
Case 7:19-cv-00645-EKD Document 1 Filed 09/24/19 Page 4 of 7 Pageid#: 4
the assessments and, pursuant to 26 U.S.C. §§ 6321 and 6323, attached to all property and

rights to property owned or thereafter acquired by defendant Aimee Reese.

     19.   The Internal Revenue Service filed notices of federal tax liens against Aimee

Reese with the Montgomery County Circuit Court reflecting the assessments in paragraph 12

August 27, 2008 and refiled the liens on December 4, 2017.

     20.   Defendant Aimee Reese acquired the real property located at 2890 Lindsey Drive,

Elliston, Virginia with her husband, Randall Jackson Reese, from the Reese Family Limited

Partnership on December 14, 2010 as evidenced by a deed, which is attached hereto as

Exhibit A. The Subject Real Property is more particularly described as on page 1 of Exhibit

A.

     21.   The United States has valid and subsisting tax liens that encumber defendant

Aimee Reese’s interest in the Subject Real Property. These Federal tax liens should be

ordered to be foreclosed, the Subject Real Property sold, with the proceeds of such sale be

distributed to the United States as payment toward the federal tax liens and the other parties

according to the law.




                                 5
Case 7:19-cv-00645-EKD Document 1 Filed 09/24/19 Page 5 of 7 Pageid#: 5
       WHEREFORE, the United States of America respectfully prays for judgment in its fair

and equitable determination as follows:

       (a)    That the Court render judgment in favor of the United States against Aimee E.

              Reese in the amount of $273,948.77 as of September 2, 2019 together with

              statutory additions and interest accruing after that date according to law;

       (b)    That the Court adjudge and decree that the United States has valid and subsisting

              tax liens that attach to and encumber defendant Aimee E. Reese’s interest in the

              Subject Real Property as described in paragraph 20; and that the Subject Real

              Property be sold according to law, free and clear of any right, title, lien, claim or

              interest of any of the parties herein;

       (c)    That the Court adjudge, determine, and decree that the proceeds of the sale of the

              Subject Real Property be distributed in a manner consistent with the relative

              priorities of the parties’ claims according to the law; and




                                    6
   Case 7:19-cv-00645-EKD Document 1 Filed 09/24/19 Page 6 of 7 Pageid#: 6
       (d) That the Court grants the United States such other and further relief as it deems just

and proper.



Dated: September 24, 2019

                                                    THOMAS T. CULLEN
                                                    UNITED STATES ATTORNEY

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General

                                                    /s/ Kunal J. Choksi
                                                    KUNAL J. CHOKSI
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 227
                                                    Washington, DC 20044
                                                    (P) 202-305-3136
                                                    Kunal.j.choksi@usdoj.gov
                                                    Counsel for the United States of America




                                    7
   Case 7:19-cv-00645-EKD Document 1 Filed 09/24/19 Page 7 of 7 Pageid#: 7
Case 7:19-cv-00645-EKD Document 1-1 Filed 09/24/19 Page 1 of 3 Pageid#: 8
Case 7:19-cv-00645-EKD Document 1-1 Filed 09/24/19 Page 2 of 3 Pageid#: 9
Case 7:19-cv-00645-EKD Document 1-1 Filed 09/24/19 Page 3 of 3 Pageid#: 10
                                                                                                                                                                        7:19cv 645
JS 44 (Rev. 0/16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Aimee E. Reese, Randall J. Reese, Virginia Department of Taxation,
                                                                                                            Medkey Incorporate

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Montgomery
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Kunal J. Choksi, Department of Justice, Tax Division, P.O. Box 227,
Washington, DC 20044; (202) 307-3136


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place      u 4      u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State       u 2       u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a        u 3       u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure         u 422 Appeal 28 USC 158            u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881       u 423 Withdrawal                   u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                              28 USC 157                         3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                   u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                  u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             u 820 Copyrights                   u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                           u 830 Patent                       u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                           u 840 Trademark                    u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                                                 u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                            LABOR                      SOCIAL SECURITY                      Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards         u   861 HIA (1395ff)               u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                     Act                         u   862 Black Lung (923)           u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management             u   863 DIWC/DIWW (405(g))         u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal                  Relations                   u   864 SSID Title XVI                   Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage          u 740 Railway Labor Act            u   865 RSI (405(g))               u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 751 Family and Medical                                              u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability               Leave Act                                                      u 893 Environmental Matters
                                             Medical Malpractice                                     u 790 Other Labor Litigation                                          u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement            FEDERAL TAX SUITS                      Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:                     Income Security Act          u 870 Taxes (U.S. Plaintiff        u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                                                     or Defendant)               u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                           u 871 IRS—Third Party                    Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                           26 USC 7609                       Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                        u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                           State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                       Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. 7401, 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to reduce federal income tax assessments to judgment and foreclose on tax lien
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         273,948.77                               JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                            DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/24/2019                                                              /s/ Kunal J. Choksi
FOR OFFICE USE ONLY

    RECEIPT #        Case 7:19-cv-00645-EKD
                          AMOUNT            Document
                                             APPLYING IFP 1-2 Filed 09/24/19
                                                                        JUDGE
                                                                              Dillon
                                                                               Page 1 of 1 MAG.
                                                                                            Pageid#:
                                                                                                JUDGE 11
